DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 4-8, 10, 12-13 and 15-19) in the reply filed on 08/18/2021 is acknowledged.


Status of Claims
Claims 1-2, 4-6, 12-13, 15-17 have been amended.
Claim 11 is withdrawn
Claims 1-2, 4-8, 10, 12-13 and 15-19 have been elected and are presented to be examined upon their merits.

Response to Arguments
35 U.S.C.  112(a) rejections
Claims 1-2, 4-8, 10-13 and 15-19 were rejected in the previous office action under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. In particular, the Office Action stated that the specification does not sufficiently describe how the function is performed or the result is achieved. The Applicant points to Figure 5 of the disclosure which illustrates the algorithm for training the claimed classification model and generating the detailed message as well as further discussion of the classification model in paragraph [0056].


Furthermore, Figure 9 and paragraph [0134] of the specification disclose that the  algorithms for training the classification model and generating the detailed message may be stored as instructions which, when executed by at least one processor, may cause an electronic device to perform the steps of the algorithms. Applicant respectfully submits that one of ordinary skill in the art would understand how the inventor intended the claimed functions to be performed based on FIG. 5, FIG. 9, and paragraphs [0056], [0100]-[0105], and [0134] of the specification. Upon further consideration of Applicant’s remarks, the 35 U.S.C. 112(a) rejection is withdrawn.

35 U.S.C. 101


35 USC 103(a) rejections
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. The Applicant alleges that,  “…Yan fails to teach or suggest at least ‘adding, by the one or more processors, one or more highest ranked risk features from the sorted plurality of risk features to the portion of the plurality of risk features until a sum of the corresponding sub-message word counts included in the portion of the plurality of risk features satisfies the predetermined constraint’ as recited in amended claim 1.”  
With respect, references in determining obviousness are not read in isolation, but for what they teach in combination with the prior art as a whole, and thus patent assignee’s reference-by-reference attack on prior art to demonstrate non-obviousness is not persuasive. 
	Moreover, references are evaluated by what they suggest to one versed in the art, rather than their specific disclosure. In this case the primary reference Yan discloses a fraud detection modeling which involves risk indicators  that are selected upon several added criteria and  a weighted average to [see Yan 17:1-19-6; see also esp. 18:64-65 where thresholds indicate a highest ranked feature from sorted plurality of risk features]. The secondary reference, Kern discloses Risks 29 may be described using a combination of structured data (e.g., fields with drop-down menus) and unstructured data (e.g., free-form text). For include a plurality of words and attributes that describe the risk being identified. Each risk 29 has an associated risk category. A user using computer 12 may indicate the risk category to associate with risk 29. The risk category may include any suitable category that indicates a ranking of the risk. For example, the risk category may include a high risk category and a not-high risk category. The not-high risk category may be further divided into a low risk category and a moderate risk category.[see Kern 0024]. The 103 rejection has previously set forth reasoning for the combination of references and resolve the level of ordinary skill in the art. In response to the piecemeal analysis of the references, the examiner respectfully submits that one cannot show obviousness by attacking references individually where as here, the rejections are based on combination of references. Specifically the applicant discusses amended claim language which the examiner could not have anticipated in the previous office action without having a level of prognostication which is outside the purview of examination. However, this newly amended claim language is being similarly addressed below and how the primary reference would obviously
 be modified by the secondary reference.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Under Step 1: Claims 1-2 and 4-10 remain rejected because the claims remain directed to a
method for risk feature which is NOT tied to a particular machine or apparatus or structure and does
NOT transform an article of feature weights to a different state or thing. In this case, the risk features
and feature weights represent abstract values that are not fundamentally changed but are filtered based

based upon the risk features, under the broadest reasonable interpretation can be based upon purely
mental processes in which thoughts or human based action are "changed", and thus, are not considered
an eligible transformation. Thus the method is NOT a statutory process under step 1. This is also the case
for claim 11. [see MPEP 2106.03(1) and MPEP 2106.04(a)(III)(B)(i), (i) &(vi)]

Claims 12-20 set forth a risk feature screening device comprising one or more processors and
memory storing instructions. Claims 12-20 are statutory under step 1.

Under Step 2A (Prong 1), The claim(s) recite(s), (1) "acquiring respective feature weights of a
plurality of risk features, wherein the feature weights are obtained by using a classification model trained
using sample events or predefined, wherein the classification model is configured to determine risk
events; and (2) selecting at least a part of the plurality of risk features through screening according to the
feature weights and a predetermined constraint for limiting the length of a message generated based on
the risk features” which under the broadest reasonable interpretation can be grouped ascertain methods
of organizing human activity wherein steps (1) and (2) involve concepts relating to tracking or organizing
information in that the acquiring feature weights from a plurality of risk features being obtained using a
classification mode and selecting at least part of the plurality of risk features through screening according
to feature weights suggest filtering or screening content and organizing and manipulating information
through mathematical correlations, which the courts have found to be abstract [see MPEP
2106.04(a)(2)(II)(C)(i) & (D)(iv),(v)]

Under Step 2A (Prong 2), This judicial exception is not integrated into a practical application
because the additional elements (i.e., one or more processors and memory storing instructions)

computer or an improvement to other technology or technical field. The specification describes computer
program instructions that may be provided on a general purpose computer to implement the functions
that are specified in the program [see Applicant's specification HO142-H0143], Moreover, the additional
elements in the claim(s) set forth generic computer functions [e.g., those found in steps (I)-(2), being
similar to receiving, processing and storing data, automated mental tasks and performing repetitive
calculations] which does no more than generally link the use of the judicial exception to a particular
technical environment or field of use. Moreover, the additional element(s) merely includes instructions
to implement an abstract idea, or merely uses the elements-being part of a computer, as a tool to perform
an abstract idea.[see MPEP 2106.05(f)(1)(H) & (2)(i),(v)]

Under Step 2B:Theclaim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because the additional elements, individually or in
combination as whole, perform generic computer functions [e.g., those found in steps (I)-(2)-being similar
to receiving, processing and storing data, automated mental tasks and performing repetitive calculations
that the courts have recognized to be well-understood, routine and conventional [see MPEP
2106.05(d)(II)(i), (ii), (iv)]. Moreover, the claim does not contain an inventive concept sufficient
to transform the abstract nature of the claim into a patent eligible application, the claim(s), both claims 1, 11 as well as claim 12 fails to add a specific limitation beyond the judicial exception that is not well-
understood routine and conventional. Rather, the claim(s) use the well-understood, routine and
conventional activities recited in steps (I)-(2). The Applicant specification describes using computer
components or elements to perform similar functions in a well-understood manner. Thus the claim(s) has
not shown to be "significantly more" than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
YAN etal (US 8489,499) in view of KERN (US 2014/0156340).
ReClaims 1 and 11

YAN discloses a method for risk feature screening, comprising:

training, by one or more processors, a classification model based on a training sample
set comprising sample events for input data and sample labels corresponding to the sample events:[see
YAN, FIG. 1, (112) and FIG. 3B (324), 13:6-10], as also in claim 11

acquiring, by the one or more processors, respective feature weights of a plurality of risk features,
wherein the feature weights are obtained by using [[a]] the classification model trained using sample
events, [see YAN, 6:42-54],

selecting, by the one or more processors, at least a part a first portion of the plurality of risk
features through screening according to the feature weights and a predetermined constraint for limiting
a length of a message generated based on the risk features [see YAN 20:45-64 esp., lines 57-65] as also in
claim 11
generating, by the one or more processors, sub-messages (“high risk,” “moderate risk,” or “low
risk”) corresponding to an event to be described with respect to each of the first portion of the plurality of


generating, by the one or more processors, a descriptive message for the event to be described
according to the sub-messages.[see YAN, (400-report) FIG. 4, “severity message” 14:36-38]

YAN fails to disclose wherein each of the plurality of risk features has a corresponding sub-
message word count; performing, by the one or more processors, a first sorting on the plurality of risk
features according to corresponding sub-message word counts; and selecting, by the one or more
processors, at least a part the first portion of the plurality of risk features through screening according to
the first sorting result, the sub-message word counts, and the predetermined constraint.

Kern discloses wherein each of the plurality of risk features has a corresponding sub-message
word count [see Kern, abstract-a word count is calculated for each word in a risk category]; performing
by one or more processors a first sorting on a plurality of risk features corresponding to sub-message word
counts [see Kern, (22), 10018, FIG. 1 & (step 403)(step 404)FIG. 4, 90041]; selecting, by the one or more
processors, at least a part the first portion of the plurality of risk features through screening according to
the first sorting result, the sub-message word counts, and the predetermined constraint [see Kern FIG. 4,
(step 408), (step 410), (step 412)(step 422)[]0042 & 0046].
It would have been obvious before the effective filing date of YAN to have provided the word
count feature employed as in KERN as an alternate to provide a more comprehensive and accurate risk
detection and assessment of various types of risk as enunciated in YAN [see YAN abstract, 1:38-40 and
1:57-64].
	The Applicant alleges that,  “…Yan fails to teach or suggest at least ‘adding, by the one or more processors, one or more highest ranked risk features from the sorted plurality of risk features to the portion of the plurality of risk features until a sum of the corresponding sub-message word counts included in the portion of the plurality of risk features satisfies the predetermined constraint’
	Yan discloses a fraud detection modeling which involves risk indicators  that are selected upon several added criteria and  a weighted average to [see Yan 17:1-19-6; see also esp. 18:64-65 where thresholds indicate a highest ranked feature from sorted plurality of risk features]. The secondary reference, Kern discloses Risks 29 may be described using a combination of structured data (e.g., fields with drop-down menus) and unstructured data (e.g., free-form text). For example, risks 29 include a plurality of words and attributes that describe the risk being identified. Each risk 29 has an associated risk category. A user using computer 12 may indicate the risk category to associate with risk 29. The risk category may include any suitable category that indicates a ranking of the risk. For example, the risk category may include a high risk category and a not-high risk category. The not-high risk category may be further divided into a low risk category and a moderate risk category.[see Kern 0024]. It would have been obvious before the effective filing date to modify YAN with the features enunciated in KERN. The motivation would  be to provide  more accurate risk description and screen to YAN.



Reclaims 2 and 13:


using [[a]] the classification model (536-integrator) (532)(540)(556) comprises:

acquiring, by the one or more processors, data corresponding toa risk feature in an event [see
YAN, 18:51-55];

calculating, by the one or more processors, according to the data corresponding to the risk
feature, a classification accuracy metric (score) of the risk feature corresponding to the classification
model [see YAN, FIG. 7; (700)(712)(714), 22:5-7; 22:24-31]; and
obtaining, by the one or more processors, a feature weight of the risk feature according tothe
classification accuracy metric (score). [see YAN, FIG. 7; (700)(712)(714), 22:5-7; 22:24-31]

Reclaims 4 and 15

YAN discloses wherein performing the first sorting on the plurality of risk features according to
the feature weights [see YAN, FIG. 7; (700)(712)(714), 22:5-7; 22:24-31]

However, YAN fails to disclose sorting the corresponding sub-message word counts which
comprises: performing, by the one or more processors, a second sorting on the plurality of risk features
according to the feature weights to determine a second sorting result; selecting, by the one or more
processors, at least a part a second portion of the plurality of risk features from the plurality of risk
features according to the second sorting result; and performing, by the one or more processors, the first
sorting on the second portion of the plurality of selected risk features according to the feature weights
and the corresponding sub- message word counts.

KERN discloses performing, by the one or more processors (22)(FIG. 1), a second sorting on the
plurality of risk features according to the feature weights to determine a second sorting result
(418)(420)(FIG. 4); selecting, by the one or more processors, at least a part a second portion of the
plurality of risk features from the plurality of risk features according to the second sorting result; and
performing, by the one or more processors, the first sorting on the second portion of the plurality of
selected risk features according to the feature weights and the corresponding sub- message word counts.
[see Kern, (22), 40018, FIG. 1 & (step 403)(step 404)FIG. 4, 90041].

It would have been obvious before the effective filing date of YAN to have provided the
aforementioned features as employed in KERN. The motivation would be to provide a more
comprehensive and accurate risk detection and assessment of various types of risks as enunciated in YAN
[see YAN abstract, 1:38-40 and 1:57-64].

Claim 5 and 16:

KERN discloses wherein performing the first sorting on the plurality of risk features according to
the feature weights and corresponding sub- message word counts comprises:

calculating, by the one or more processors, unit word count weights corresponding to the risk
features based on the feature weights and the sub-message word counts corresponding to the risk
features; and
performing, by the one or more processors, the first sorting on the plurality of risk features
according to the unit word count weights. [see Kern, (22), 10018, FIG. 1 & (step 403)(step 404)FIG. 4,
40041].

Reclaim 12:
One or more processors [see YAN, FIG. 1A, 26:50-54]; and
A memory storing instructions [see FIG. 1A, e.g., (112) 26:54-59]

training a classification model based ona training sample set comprising sample events for input
data and sample labels corresponding tothe sample events:[see YAN, FIG. 1, (112) and FIG. 3B (324), 13:6-
10]

Acquiring respective feature weights of a plurality of risk features, wherein the feature weights
are obtained by using [[a]] the classification model trained using sample events, [see YAN, 6:42-54]
selecting, by the one or more processors, at least a part a first portion of the plurality of risk features
through screening according to the feature weightsand a predetermined constraint for limiting alength
of a message generated based on the risk features [see YAN 20:45-64 esp., lines 57-65]...


risk’) corresponding to an event to be described with respect to each of the first portion of the plurality
of risk features after the screening [see YAN, FIG. 4, (402) 14:48-57] ; and

generating, by the one or more processors, a descriptive message for the event to be described
according to the sub-messages.[see Yan, (400-report) FIG. 4, “severity message” 14:36-38]

YAN fails to disclose wherein each of the plurality of risk features has a corresponding sub-
message word count; performing, by the one or more processors, a first sorting on the plurality of risk
features according to corresponding sub-message word counts; and selecting, by the one or more
processors, at least a part the first portion of the plurality of risk features through screening according to
the first sorting result, the sub-message word counts, and the predetermined constraint.

KERN discloses wherein each of the plurality of risk features has a corresponding sub-message
word count [see Kern, abstract-a word count is calculated for each word in a risk category]; performing
by one or more processors a first sorting on a plurality of risk features corresponding to sub-message word
counts [see Kern, (22), 10018, FIG. 1 & (step 403)(step 404)FIG. 4, 40041]; selecting, by the one or more
processors, at least a part the first portion of the plurality of risk features through screening according to
the first sorting result, the sub-message word counts, and the predetermined constraint [see Kern FIG. 4,
(step 408), (step 410), (step 412)(step 422)[10042 & 410046].

It would have been obvious before the effective filing date of YAN to have provided the word
count feature employed as in KERN as an alternate to provide a more comprehensive and accurate risk
detection and assessment as enunciated in YAN [see YAN abstract, 1:57-3:4].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.